Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
This communication is responsive to Amendment, filed 09/21/2021.
Claims 1-20 are pending in this application. Claims 1, 11, 20 are independent claims. 

Information Disclosure Statement
	Applicants’ Information Disclosure Statements, 04/07/2022, 09/30/2021 filed document of the plurality of documents to a target shard of the target shards, the, have been received, entered into the record, and considered.  See attached form PTO-1449.

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Representative Myrna Schelling, on 04/29/2022. 
The application has been amended as follows:
Cancel claims 3, 13
1. (Currently Amended) A computer-implemented method for splitting a shard comprising:
marking a source index as read only, the source index comprising a source shard, the source shard comprising a source reference;
creating a target index, the target index comprising target shards, each target shard of the target shards comprising a target reference of target references;
copying the source reference, the copying producing the target references;
hashing identifiers in the source reference, each identifier being associated with a document of a plurality of documents of the source shard, the hashing assigning each document of the plurality of documents to a target shard of the target shards, the plurality of documents being stored in a file associated with the source reference;	
deleting at least some documents of the plurality of documents in the target references, the at least some documents belonging in a different target shard of the target shards; 
assigning, for each identifier in the target shard, a status value in a status column of the target index based on the associated document of the target shard being alive or deleted;
hard linking the file into the target references, the hard linking comprising referencing the status column in the target index, wherein the hard linking enables the file to be selectively referenced from at least a first target reference and a second target reference of the target references;
when no error is reported by at least one of a file system and an application: 
            marking the target index as read-write, such that the target index is used in place of the source index; and
             deleting the source index[[.]]; and
when an error is reported by at least one of the file system and the application, marking the source index as read-write.

2.  (Original) The computer-implemented method of claim 1, wherein the target index has a same definition as the source index and a greater number of shards than the source index.

3.  (Canceled) 

4.  (Previously Presented) The computer-implemented method of claim 1, wherein the deleting denotes in two or more target references that the at least some documents are deleted.

5.  (Previously Presented) The computer-implemented method of claim 1, further comprising receiving a number of target shards, the number of target shards 
being a factor of a number of source shards.

6.  (Previously Presented) The computer-implemented method of claim 1, wherein the hashing is a consistent hashing.

7.  (Original) The computer-implemented method of claim 1, wherein the source index and the target index are each an Elasticsearch index.

8.  (Previously Presented) The computer-implemented method of claim 1, wherein the source reference and two or more target references are each a Lucene index.

9.  (Previously Presented) The computer-implemented method of claim 1, wherein the source shard and two or more target shards are all in a same data node.

10.  (Previously Presented) The computer-implemented method of claim 9, further comprising moving at least one of the two or more target shards to a different data node.

11.  (Currently Amended) A system for splitting a shard comprising:
	a processor; and
	a memory coupled to the processor, the memory storing instructions executable by the processor to:
		mark a source index as read only, the source index comprising a source shard, the source shard comprising a source reference;
		create a target index, the target index comprising target shards, each target shard of the target shards comprising a target reference of target references;
		copy the source reference, the copying producing the target references;
		hash identifiers in the source reference, each identifier being associated with a document of a plurality of documents of the source shard, the hashing assigning each document of the plurality of documents to a target shard of the target shards, the plurality of documents being stored in a file associated with the source reference;
		delete at least some documents of the plurality of documents in the target references, the at least some documents belonging in a different target shard of the target shards;
assign, for each identifier in the target shard, a status value in a status column of the target index based on the associated document of the target shard being alive or deleted;
		hard link the file into the target references, the hard link process comprising referencing the status column in the target index, wherein the hard link enables the file to be selectively referenced from at least a first target reference and a second target reference of the target references;
	when no error is reported by at least one of a file system and an application: 
            	mark the target index as read-write, such that the target index is used in place of the source index; and
		delete the source index[[.]]; and
when an error is reported by at least one of the file system and the application, mark the source index as read-write.

12.  (Original) The system of claim 11, wherein the target index has a same definition as the source index and a greater number of shards than the source index.

13.  (Canceled) 

14.  (Previously Presented) The system of claim 11, wherein the deleting denotes in  two or more target references that the at least some documents are deleted.

15.  (Previously Presented) The system of claim 11, wherein the instructions are further executable by the processor to receive a number of target shards, the number of target shards being a factor of a number of source shards.

16.  (Previously Presented) The system of claim 11, wherein the hashing is a 
consistent hashing.

17.  (Original) The system of claim 11, wherein the source index and the target index are each an Elasticsearch index.

18.  (Previously Presented) The system of claim 11, wherein the source reference and two or more target references are each a Lucene index.

19.  (Previously Presented) The system of claim 11, wherein
	the source shard and two or more target shards are all in a same data node, and
	the instructions are further executable by the processor to move at least one of the two or more target shards to a different data node.

20.  (Currently Amended) A non-transitory computer-readable medium having embodied thereon a program, the program being executable by a processor to perform a method for splitting a shard, the method comprising:
marking a source index as read only, the source index comprising a source shard, the source shard comprising a source reference;
creating a target index, the target index comprising target shards, each target shard of the target shards comprising a target reference of target references;
copying the source reference, the copying producing the target references;
hashing identifiers in the source reference, each identifier being associated with a document of a plurality of documents of the source shard, the hashing assigning each 
document of the plurality of documents to a target shard of the target shards, the
plurality of documents being stored in a file associated with the source reference;
deleting at least some documents of the plurality of documents in the target references, the at least some documents belonging in a different target shard of the target shards;
assigning, for each identifier in the target shard, a status value in a status column of the target index based on the associated document of the target shard being alive or deleted;
hard linking the file into the target references, the hard linking comprising referencing the status column in the target index, wherein the hard linking enables the file to be selectively referenced from at least a first target reference and a second target reference of the target references;
when no error is reported by at least one of a file system and an application: 
            marking the target index as read-write, such that the target index is used in place of the source index; and
             deleting the source index[[.]]; and
when an error is reported by at least one of the file system and the application, marking the source index as read-write.

Reasons for Allowance
Claims 1-2, 4-12, 14-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 11, 20 recite, in combination with the remaining elements, the uniquely distinct steps of: assign, for each identifier in the target shard, a status value in a status column of the target index based on the associated document of the target shard being alive or deleted; hard link the file into the target references, the hard link process comprising referencing the status column in the target index, wherein the hard link enables the file to be selectively referenced from at least a first target reference and a second target reference of the target references; when no error is reported by at least one of a file system and an application: mark the target index as read-write, such that the target index is used in place of the source index; and delete the source index; and when an error is reported by at least one of the file system and the application, mark the source index as read-write. 
The closest prior art Burstein et al. (US Pub No. 8,930,332), in view of
PAKSOY et al. (US Pub No. 2011/0282839), show substantially similar partitioning search indexes system. However, Burstein’s system, as combined, does not fairly disclose the herein above claimed limitations, as recited in independent claims 1, 11, and 20. Therefore, the prior art, taken singularly or in combination, fail to anticipate or render the above stated system limitation obvious. 
Dependent claims 2, 4-10, 12, 14-19 are allowed at least by virtue of their dependency from claims 1, and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  
The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153